ORDER
PER CURIAM.
AND NOW, this 3rd day of August, 1993, Appellant’s Application for Reargument is granted.
NIX, C.J., and FLAHERTY, J., dissent.
LARSEN and McDERMOTT, JJ., did not participate in the decision of this matter.

*256
ORDER

PER CURIAM.
This court having been advised that Appellee, Steven Hatfield, is deceased, the Motion to Dismiss for Mootness is GRANTED and the Application to Proceed with Reargument pursuant to Pa.R.A.P. 502(a) and Petition to Vacate Orders Below are DENIED.
LARSEN, J., did not participate in the consideration or decision of this matter.